DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/411129 filed on May 13, 2019 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 2, 2020 was filed after the mailing date of the Application on May 13, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities: “the method” should be “the media”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: “A computer-implemented for” should be “A computer-implemented method.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “The media” should be “The method”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “The media” should be “The method”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: “The media” should be “The method”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: “The media” should be “The method”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “The media” should be “The method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the system" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the one or more processors" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the one or more processors" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the system" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the system" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the system" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the system" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the system" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the system" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8, 10, 12-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vempati (US Patent 9,471,595) in view of Strauss (US Patent 10,423,609).

Claim 1, Vempati teaches a file system engine for providing self-healing operations in file systems (View Vempati Col. 2, Lines 28-36; file system checking (FSCK)/repair), the system comprising: one or more hardware processors (View Vempati Fig. 2, Component 26; Col. 7, Lines 39-53; data processor); and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to execute: determining that a root having a root data region is corrupted, wherein the root is a starting point for accessing data stored in a file system (View Vempati Col. 4, Lines 42-65; metadata of directory pointing to file is corrupted); re-allocating the root data region to the root based on a self-healing operation (View Vempati Col. 6, Lines 22-60; recover file system mapping), transform the root from a corrupted root to a recycled root (View Vempati Col. 6, Lines 22-60; reconstruct path from root directory of file system); and executing a data operation using the root data region corresponding to the recycled root (View Vempati Col. 6, Lines 22-60; reconnect orphan inode to directory).

Vempati does not explicitly teach wherein the self-healing operation circumvents a copy-on-write policy of the file system to re-allocate the root data region of the root in-place.
However, Strauss teaches wherein the self-healing operation circumvents a copy-on-write policy of the file system to re-allocate the root data region of the root in-place (View Strauss Col. 14, Line 40 – Col. 15, Line 3; stop performing copy-on-write)

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the self-healing operation circumvents a copy-on-write policy of the file system to re-allocate the root data region of the root in-place since it is known in the art that a copy-on-write policy can be paused (View Strauss Col. 14, Line 40 – Col. 15, Line 3).  Such modification would have allowed a copy-on-write operation be suspended while a pointer is recovered.

Claim 8 is the media corresponding to the system of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.


Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Vempati further teaches determining that the root is corrupted further comprises determining that a known volume location of the root corresponding to the root data region is corrupted (View Vempati Col. 4, Lines 42-65; metadata corrupted).

Claim 10 is the media corresponding to the system of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.
Claim 17 is the media corresponding to the system of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Strauss further teaches executing the self-healing operation further comprises suspending the copy-on-write policy of the file system (View Strauss Col. 14, Line 40 – Col. 15, Line 3; stop performing copy-on-write).
Claim 12 is the media corresponding to the system of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.


Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Vempati further teaches executing the self-healing operation further comprises: reinitializing a table on the root data region corresponding to the recycled root (View Vempati Col. 6, Lines 22-48; reconnect file to parent directory); and marking the root data region as fully allocated based on executing a zero-out operation for the root data region corresponding to the root (View Vempati Col. 16, Lines 44-63; allocated file system blocks).

Claim 13 is the media corresponding to the system of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.
Claim 20 is the media corresponding to the system of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Vempati further teaches executing the data operation using the root data region corresponding to the recycled root further comprises: executing the data operation as a data recovery operation that identifies allocated locations that do not have references (View Vempati Col. 6, Lines 22-48; reestablish path to file); or executing the data operation as a read operation or a write operation based on the root data region (View Vempati Col. 10, Lines 7-10; access logical volume).
Claim 14 is the media corresponding to the system of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vempati (US Patent 9,471,595) in view of Strauss (US Patent 10,423,609) and further in view of Stephenson (US Patent Application 2016/0098413).

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the root is un-allocable when the copy-on-write policy is active in the file system.

However, Stephenson teaches the root is un-allocable when the copy-on-write policy is active in the file system (View Stephenson Abstract, ¶ 15; copy-on-write not performed for unallocated block).

(View Stephenson Abstract, ¶ 15).  Such modification would have allowed a copy-on-write operation to prevent allocation of a pointer.

Claim 9 is the media corresponding to the system of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.
Claim 16 is the media corresponding to the system of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.


Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vempati (US Patent 9,471,595) in view of Strauss (US Patent 10,423,609) and further in view of Rat (US Patent Application 2018/0018218).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  Vempati further teaches the corrupted root is inaccessible for executing file system operations for a table associated with the root (View Vempati Col. 4, Lines 42-65; metadata corrupted/root directory).

The combination of teachings above do not explicitly teach the table is a global table associated with a global allocator of the file system, the global allocator manages file system metadata in the known volume location of the file system metadata.

However, Rat teaches the table is a global table associated with a global allocator of the file system, the global allocator manages file system metadata in the known volume location of the file system metadata (View Rat ¶ 4; global metadata of filesystem).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the table is a global table associated with a global allocator of the file system, the global allocator manages file system metadata in the known volume location of the file system metadata since it is known in the art that a global filesystem can be allocated (View Rat ¶ 4).  Such modification would have allowed a pointer for a global filesystem to be recovered.

Claim 11 is the media corresponding to the system of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.
Claim 18 is the media corresponding to the system of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114